Title: From Thomas Jefferson to William Lewis, 8 March 1781
From: Jefferson, Thomas
To: Lewis, William



Sir
In Council March 8th 1781

I am informed that the several persons whose Services we desire to avail ourselves of on this occasion, wish an authentic assurance of what before I had communicated to you verbally. You are therefore authorized to inform them that their vessels and their Loading shall be ensured by the State, that a reasonable hire shall be paid for their vessels and men, and the usual share of prize and plunder allowed. I have reason to believe that the British are at present at Liberty to come out of Elizabeth River, but this will not long be the Case. You will lie close at Hood’s ’til you receive further orders as before directed. I am, &c.,

T. J.

